Case 6:20-cv-00194-ADA Document 92-2 Filed 02/23/21 Page 1 of 17




    EXHIBIT 31
          Case 6:20-cv-00194-ADA Document 92-2 Filed 02/23/21 Page 2 of 17

                                                                                                                            US0083595O1B1


(12) United States Patent                                                                     (10) Patent No.:                             US 8,359,501 B1
       Lee et al.                                                                             (45) Date of Patent:                                   *Jan. 22, 2013

(54) MEMORY BOARD WITH SELF-TESTING                                                                1298 A                     g E. Its
                                                                                                                                   metal.
                                                                                                                                          et al.
        CAPABILITY                                                                                 4,782.487 A                11/1988 Smelser
                                                                                                   4,837,743 A                 6, 1989 Chiu et al.
(75) Inventors: Hyun Lee, Ladera Ranch, CA (US);                                                   4.885,799 A                12/1989 WiN
                     Jayesh R. Bhakta, Cerritos, CA (US);                                          4,903,266 A                 2, 1990 Hack
                     Soonju Choi, Irvine, CA (US)                                                  4,910,597 A                 3, 1990 Harada et al.
                                     s             s                                               4.942,556 A                 7, 1990 Sasaki et al.
                                                                                                   4,958,346 A * 9/1990 Fujisaki ........................ 714/720
(73) Assignee: Netlist, Inc., Irvine, CA (US)                                                      4,987,321 A                 1, 1991 is'
                                                                                                   5,033,048 A                 7, 1991 Pierce et al.
(*) Notice:          Subject to any disclaimer, the term of this                                   5,051.997 A                 9, 1991 Sakashita et al.
                     patent is extended or adjusted under 35                                       5,138,619 A                 8/1992 Fasang et al.
                     U.S.C. 154(b) by 0 days.                                                      5,173,906 A                12/1992 Dreibelbis et al.
                                                                                                                                  Continued
                     This patent is Subject to a terminal dis-                                                                   (Continued)
                     claimer.                                                                                        OTHER PUBLICATIONS
(21) Appl. No.: 13/183,253                                                              Der-Chang et al. “A parallel built-in self-diagnostic method for
                                                                                        embedded memoryarrays”, IEEE Transactions on Computer-Aided
(22) Filed:          Jul. 14, 2011                                                      Design of Integrated Circuits and Systems, Apr. 2002, vol. 21, Issue
                                                                                        4, pp. 449-465.
             Related U.S. Application Data                                                                                       (Continued)
(63) Continuation of application No. 12/422.925, filed on
     Apr. 13, 2009, now Pat. No. 8,001,434.                                             Primary Examiner — Phung M Chung
(60) Provisional application No. 61/044,801, filed on Apr.                              (57)                    ABSTRACT
     14, 2008, provisional application No. 61/044,825,
     filed on Apr. 14, 2008, provisional application No.                                A self-testing memory module includes a printed circuit
     61/044,839, filed on Apr. 14, 2008.                                                board configured to be operatively coupled to a memory
                                                                                        controller of a computer system and includes a plurality of
(51) Int. Cl.                                                                           memory devices on the printed circuit board, each memory
        GI IC 29/00                (2006.01)                                            device of the plurality of memory devices comprising data,
(52) U.S. Cl. ........................................ 714/719,714/718                  address, and control ports. The memory module also includes
(58) Field of Classification Search .................. 714/718,                         a control module configured to generate address and control
                   714/719, 736, 733, 734, 738.819. 365/20                              signals for testing the memory devices. The memory module
        See application file for complete search history.                               includes a data module comprising a plurality of data han
                                                                                        dlers. Each data handler is operable independently from each
(56)                    References Cited                                                of the other data handlers of the plurality of data handlers.
                                                                                        Each data handler is operatively coupled to a corresponding
                 U.S. PATENT DOCUMENTS                                                  plurality of the data ports of one or more of the memory
       3,660,675 A       5/1972    Andrews, Jr.                                         devices and is configured to generate data for writing to the
       3,757,235 A       9, 1973   McCormicket al.                                      corresponding plurality of data ports.
       4,305.091 A      12/1981    Cooper
       4,586,168 A       4, 1986   Adlhoch et al.                                                                 20 Claims, 5 Drawing Sheets

                                                                           a                  ps- ?

                                            r.--ax-- - - -a                                  glo
                                            |                                                        17 a
                             /2-            :
                                            |
                                            |
                                                                                      H             MEMORY
                                                                                                    DEVICES)
                                                                                                                                    - s
                                                ----------------------------------------------------------------------- }

                                          ------------------------------------------                 r------------------




                                                                                                                         MEMORY DEVICE-r
                                                                                                                       CONTROLLER
                                                                                             is 42.              CONTROLLER
                                                                DATAGENERATIONVERIFICATION                        TEST
                                                                    ELEMENT      ELEMENT
                                                                 DATAHANDLERLOGICELEMENT                       CONTROLLER
                                          30-HANGEs
                                         --------------------------------------------------.          ----------------------------



                                   MEMORY MODULE           .
                                   r                                           MEMORY CONTROLLER
       Case 6:20-cv-00194-ADA Document 92-2 Filed 02/23/21 Page 3 of 17


                                                            US 8,359,501 B1
                                                                       Page 2

               U.S. PATENT DOCUMENTS                                            2002/0131535 A1       9, 2002 Huber
                                                                                2002fO140523 A1      10, 2002 Park et al.
   5,222,066   A      6/1993    Grula et al.                                    2003/0098.742   A1     5/2003    Nakagawa et al.
   5,241,503   A      8, 1993   Cheng                                           2003/O126346    A1     7, 2003   Kuo
   5,304.856   A      4, 1994   Rainal                                          2003/0197797    A1   10/2003     Segura
   5,337,254   A      8, 1994   Knee et al.                                     2003/0218491    A1   1 1/2003    Nagasue
   38.       A 1998:
   5.430,335 A
                        Se al
                7, 1995 E.
                                                                                2004/0155702 AI 8/2004 Danielsson
                                                                                2004/0199843 A1 10/2004 Hansquine et al.
   5.535.917. A       6/1996 Wong etal                                          2005/0093620 Al       5/2005 Ho et al.
   3.43%     A.
   5,914.543 A
                      iii.68  Ral.
                      6/1999 Scherpenberg et al.
                                                                                58.85. A1 $39. ME
                                                                                S.S. A. 1339. Yaya
   6,000,048. A      12/1999 Krishna et al.                                     2006, O107156 A1      5.2006 Lee et al.
   6,044,481 A        3/2000 Kornachuk et al.                                   2006, O140015 A1      6/2006 Kasamsetty
   6,070,217. A       5/2000 Connolly et al.                                    2006/0144015 A1       7/2006 Cash et al.
   6,169,696 B1       1/2001 Bissey                                             2006, O147217 A1      7, 2006 Hahn et al.
   6,194.959 B1       358: Shia et al.                                          2006/0192653 A1       8/2006 Atkinson et al.
   3.36: R           1858. St.al                                                2006/0242458 A1      10, 2006 Feldman et al.
   6.560,740 Bf       5/2003    Zuraski, Jr. etal                               2006/0262586 Al 11/2006 Solomon et al.
   6614.703 B2        9/2003    Lee                                             2006/0271748 Al 11/2006 Jain et al.
   6,681,358
   6,721,150
             B1*
             B1
                      1/2004
                      4/2004
                                Karimi  et al. ................. 714,733
                                Guerrero, Jr.
                                                                                398288.1 A. 558, Shean et alal.
      a J.                                                                      2007, 00791.99 A1 4, 2007 Chorn et al.
        38: R        1.58:       that al.                                       2007, 01097.07 A1 5, 2007 Honda
    366 5,            65.           E."                          T14f718        2007/0152743 Al 72007 Keeth et al.
   6,918,072 B2
   6928,024 B2
                      7/2005
                      8/2005
                                Cowiesetal."
                                Pfeiffer et al.
                                                                                2007/0204075   A1 8/2007 Rajan et al.
                                                                                2007/0223296 A1 9, 2007 Miller et al.
   6,928,593 B1       8, 2005 Halbert et al.                                                     OTHER PUBLICATIONS
   6,930,509 B2       8/2005 Banik
   6,934,900 B1       8/2005 Cheng et al.                                   Bayard “On the LTI properties of adaptive feed forward systems with
   7,036,064 B1       4/2006 Kebichi et al.                                 tapdelay-line regressors'. IEEE Transactions on Signal Processing,
   7,053,470 B1       5/2006 Sellers et al.                                 May 1999, vol. 47, Issue 5, pp. 1288-1296.
   2.98. R:           $39, R. in etal                                       Mutoh et al. “EMI Noise controlling methods suitable for electric
   7.90210 B2         3, 2007     only al                                   vehicle drive systems”, Industrial Electronics Society, 2004, IECON
   7.303,873 B1       4/2007 Adams                                          2004, Nov. 2-6, 2004, vol. 1, pp. 963-968.
   7,253,652 B2 8, 2007 Azimi et al.                                        Sekiguchi et al “Low-noise, high-speed datat transmission using a
   7.284,166 B2 10/2007 Zappa et al.                                        ringing-canceling output buffer'. IEEE Journal of Solid-State Cir
   7,774,667 B2 * 8/2010 Saito et al. .................... 714,733          cuits, Dec. 1995, vol. 30, Issue 12, pp. 1569-1574.
2001/0048342 A1      12/2001 Yoshida et al.
2002fOOOO847 A1       1/2002 Taguchi                                        * cited by examiner
    Case 6:20-cv-00194-ADA Document 92-2 Filed 02/23/21 Page 4 of 17


U.S. Patent                                             US 8,359,501 B1



                                                            I
    Case 6:20-cv-00194-ADA Document 92-2 Filed 02/23/21 Page 5 of 17


U.S. Patent       Jan. 22, 2013                  Sheet 2 of 5                      US 8,359,501 B1




                                            | | | | | | | | | | | | | | | |
                                        L                                     |-




                           /209"3Øº 8                          8
    Case 6:20-cv-00194-ADA Document 92-2 Filed 02/23/21 Page 6 of 17


U.S. Patent                                             US 8,359,501 B1
    Case 6:20-cv-00194-ADA Document 92-2 Filed 02/23/21 Page 7 of 17


U.S. Patent       Jan. 22, 2013         Sheet 4 of 5                     US 8,359,501 B1




                               ProVide
                             Self-Testing
                               Memory
                               Module


                            Generate Data
                              For Writing
                          to Corresponding
                           Plurality of Ports




                                                Configure
                                                 . .2
                                                          test controller
                                                Via IC
                      Configure Test Mode          f72

                                                Activate test controller though °C
                                                (default into functional mode)
                        Initiate Test MOce          775

                                                Assert & hold par in' high or if "Parlin'
                                                is already high, toggle and hold high
                                                          774
                      Test Mode Execution

                                                Fail or test complete

                                                Read the failed Status
                                                 .. 2
                                                Via IC
                                                    774


                                    FIG 5
    Case 6:20-cv-00194-ADA Document 92-2 Filed 02/23/21 Page 8 of 17


U.S. Patent              Jan. 22, 2013                Sheet 5 of 5                      US 8,359,501 B1


                                                                               2/72

                                  Inactive                  27/2              ,
                          (Default Functional Mode)
                                                           Configure test controller
                                                           via IC
    Activate test Controller via °C
               (default test mode)                         Updated Test Mode - 1//
                                             -- ------ -- -- ----

                     2 /2                                  Activate test Controller via °C
                      Memory Module Test Mode (updated mode)
                               Ready
                     2 7f                 Assert & hold 'par in' high or if "Par in'
                                          is already high, toggle and hold high
                     Clear Test Status Registers


                            Address & Data                    274
                              Generation




                              Burst Read &                     274
                             Data Compare

                                                                                      277

                                                      Store Failed Address and Data

                                                                              2/6

                            Test Complete?                         Max Fail
                                                                   Count?

                                                                       Yes


                     FIG. 6
         Case 6:20-cv-00194-ADA Document 92-2 Filed 02/23/21 Page 9 of 17


                                                    US 8,359,501 B1
                              1.                                                               2
      MEMORY BOARD WITH SELF-TESTING                             expensive. Moreover, the development time and cost associ
               CAPABILITY                                        ated with implementing MBIST is relatively high. These
                                                                 costs and limitations are especially significant when testing
            CROSS-REFERENCE TO RELATED                           dynamic random access memory (“DRAM). For example,
                       APPLICATIONS                            5 technological developments, such as increases in DRAM
                                                                 speed, may require manufacturers to upgrade ATE machines
   The present application is a continuation of U.S. patent relatively frequently. In addition, MBIST in DRAM chips
application Ser. No. 12/422,925, filed Apr. 13, 2009, now generally cannot be fully utilized for system level testing of
U.S. Pat. No. 8,001,434, which claims the benefit of priority memory boards.
from US. Provisional Application No. 61/044,801, filed Apr. 10 Because of the increasing cost, complexity, and time
14, 2008, US. Provisional Application No. 61/044,825, filed involved with fully testing DRAM chips, DRAM manufac
Apr. 14, 2008, and US. Provisional Application No. 61/044. turers often provide “effectively tested” (“ETT) DRAM
839, filed Apr. 14, 2008. Each of the foregoing applications is chips to memory module manufacturers at a lower price
incorporated in their entirety by reference herein. This appli rather than providing fully tested DRAM chips. Memory
cation is related to U.S. patent application Ser. No. 12/422, 15 module manufacturers often prefer the ETT DRAM chips
912, filed on Apr. 13, 2009 and entitled “Self-Adjusting mainly due to their greater availability. Memory module
Damper, which is still pending at the United States Patent manufacturers who receive ETT DRAM chips then have to
and Trademark Office, and to U.S. application Ser. No. assume a part of the responsibility of validating the DRAM
12/422,853, filed on Apr. 13, 2009, and entitled “Circuit chips, adding to the complexity of the memory module test
Providing Load Isolation and Noise Reduction', now U.S. 20 process.
Pat. No. 8,154,901, both of which are incorporated in their
entirety by reference herein.                                                            SUMMARY

                      BACKGROUND                                        In certain embodiments, a self-testing memory module is
                                                               25    provided comprising a printed circuit board configured to be
   1. Field                                                          operatively coupled to a memory controller of a computer
   The present invention relates to self-testing electronic system. The memory module may further comprise a plural
modules and, more particularly, to self-testing electronic ity of memory devices on the printed circuit board. Each
memory modules.                                                      memory device of the plurality of memory devices comprises
   2. Description of the Related Art                              30 data, address, and control ports. In certain embodiments, the
   The failure of memory components in an electronic system memory module includes a control module configured to
may result in the loss of valid data. Therefore, it is important generate address and control signals for testing the memory
to ensure proper memory operation in an electronic system. devices and a data module comprising a plurality of data
Memory integrated circuits (“memory chips') often go handlers. Each data handler in certain embodiments is oper
through a series of tests at various stages of system manufac- 35 able independently from each of the other data handlers of the
ture. Once memory chips are deployed in a system, they also plurality of data handlers. Each data handler may be opera
generally go through a system level memory test each time tively coupled to a corresponding plurality of the data ports of
the system is booted. In addition, memory chips may undergo one or more of the memory devices and configured to gener
a parity checking process during normal system operation.            ate data for writing to the corresponding plurality of data
   There are typically at least three test phases which memo- 40 ports.
ries undergo during system manufacture. Each phase gener                A self-testing memory module is provided in certain
ally tests for memory defects and for the correct operation of embodiments comprising a printed circuit board configured
the input/output interface. The first test phase is typically to be operatively coupled to a memory controller of a com
conducted by the memory chip manufacturer and generally puter system. The memory module may further comprise a
involves checking for bit failures, correct memory access 45 plurality of memory devices on the printed circuit board.
speed, etc. The second test phase is typically done by memory Each memory device of the plurality of memory devices
module manufacturers and generally involves testing the sig comprises data, address, and control ports in Some embodi
nal quality, the noise Susceptibility, and the operational speed ments. The memory module of certain embodiments includes
of the memory module as a single unit. The second test phase a control module configured to generate address and control
may also include checking for bit failures in individual 50 signals for testing the memory devices. In certain embodi
memory chips. The third phase is usually carried out by the ments, the memory module comprises a data module com
system manufacturer. During the third phase, the interaction prising at least one data handler operatively coupled to a
of the memory Subsystem with other components in the sys corresponding plurality of the data ports of one or more of the
tem is tested. During the third phase, the individual memory memory devices and configured to generate cyclic data for
module operation is also tested again and the memory array is 55 writing to the corresponding plurality of data ports.
checked for defects. Because of the significant amount of               In certain embodiments, a method of self-testing a memory
testing that memories undergo during the manufacturing pro module includes providing a self-testing memory module.
cess, there is generally substantial test cost and test time The memory module comprises a printed circuit board con
associated with ensuring the proper memory operation. This figured to be operatively coupled to a memory controller of a
test cost and test time translate into an increase in system cost 60 computer system. The memory module further comprises a
and a decrease in System performance.                                plurality of memory devices on the printed circuit board.
   There are a number of memory test methodologies that Each memory device of the plurality of memory devices
employ either external test hardware, embedded self-test comprising data, address, and control ports. In certain
logic (“MBIST), or both. However, the usefulness of these embodiments, the memory module comprises a control mod
test methodologies is limited due to the high cost and other 65 ule configured to generate address and control signals for
limitations associated with them. For instance, external test        testing the memory devices. The memory module may further
hardware such as automatic test equipment (ATE') is very comprise a data module comprising a plurality of data han
        Case 6:20-cv-00194-ADA Document 92-2 Filed 02/23/21 Page 10 of 17


                                                       US 8,359,501 B1
                               3                                                                        4
dlers. Each data handler may be operable independently from                 MBIST is commonly used to test memories embedded in
each of the other data handlers of the plurality of data handlers        application specific integrated circuits (ASICs) or system
and operatively coupled to a corresponding plurality of the              on chip integrated circuits (SoCs”) such as, for example,
data ports. The method of certain embodiments further                    advanced memory buffers (AMBs). The MBIST imple
includes generating, by each of the data handlers, data for         5    mentation usually includes three distinct functional blocks:
writing to the corresponding plurality of data ports.                    the address/control generator, the data generator/checker
                                                                         (sometimes referred to as a signature analyzer), and the test
       BRIEF DESCRIPTION OF THE DRAWINGS                                 interface controller/register (JTAG'). The test instructions
                                                                         and test patterns are generally loaded to the address/control
  FIG. 1 is a block diagram of an example self-testing              10
                                                                         generator and the data generator/checker through the JTAG
memory module in accordance with certain embodiments                     interface. The test results are generally read out through the
described herein.                                                        JTAG interface.
  FIG. 2 is a block diagram of an example self-testing                      In memory module applications, there are obstacles asso
memory module including eight memory devices and eight
data handlers in accordance with certain embodiments                15   ciated with using MBIST. One of these obstacles is the large
described herein.                                                        number of signals used to interface the three MBIST func
  FIG. 3 is a block diagram of an example data handler                   tional blocks. The inter-block timing constraints can present
module and an example control module in accordance with                  another obstacle. In addition, the ability to control the test is
certain embodiments described herein.                                    limited. For example, synchronizing the address/or control
  FIG. 4 is a flowchart of an example method of self-testing             signals with the data signal can be difficult. The relatively
a memory module in accordance with certain embodiments                   large amount of information to be gathered and stored while
described herein.                                                        testing the memory presents yet another obstacle.
   FIG. 5 is a flow diagram illustrating the self-testing opera            Unlike on an ASIC, in which the three MBIST functional
tion of an example memory module in accordance with cer                  blocks are in a single chip, the MBIST functional blocks on a
tain embodiments described herein.                                  25   memory module generally would be segregated into multiple
   FIG. 6 is a flow diagram illustrating the self-testing opera          chips on the memory module due to physical and electrical
tion of an example memory module in accordance with cer                  limitations and requirements. This makes implementing
tain embodiments described herein.                                       MBIST on a memory module difficult because, while there is
                                                                         virtually no limit on the number of available interface signals
                DETAILED DESCRIPTION                                30   among the three MBIST functional blocks in an ASIC, the
                                                                         memory module can Support only a limited amount of inter
   Certain embodiments described herein present a self-test              face signals between memory chips. In addition, because the
ing electronic system, Such as for example, a self-testing               MBIST functional blocks are spread out to multiple chips on
electronic memory module. Some embodiments described                     a memory module, the inter-block signal delay is generally
herein present a self-testing memory module that is populated       35   much longer on a memory module than on an ASIC. It is also
with ETT DRAM chips. Certain embodiments described                       generally not feasible to implement cross-checking logic that
herein present a self-testing registered dual in-line memory             operates the three MBIST functional blocks in lock-opera
module (“RDIMM). Some embodiments described herein                       tional block. This is due to the limitation on the number of
present a self-testing RDIMM that does not require any addi              interface signals and to the relatively long inter-block signal
tional pins other than the pins on the standard JEDEC               40   delay time on a memory module versus on an ASIC.
RDIMM connector. For example, the memory module may                         In some cases Such as where a memory module includes an
utilize the address and control signals (e.g., address and con           AMB, the self-test logic (MBIST) implemented in the AMB
trol signals generated by the memory module to test the                  includes command and address generation logic in addition to
memory module) along with a test signal to enable and                    a data generator and checker. Each of these functional blocks
execute a self testing function.                                    45   may be implemented on a single physical AMB device (e.g.,
   Certain embodiments described herein present a self-test              a single integrated circuit package). However, because all of
ing memory module that includes a control module and a data              the self-test command, address and data signals are combined
module which can generate memory addresses and data                      in one physical area of the memory module, a memory mod
according to the JEDEC standard memory protocol.                         ule (e.g., DIMM) level routing problem can occur, making it
   Some embodiments described herein presents a self-test           50   difficult to route the self-test signals on the memory module
ing memory module that can be configured through an IC                   and resulting in performance degradation and/or implemen
interface and that allows test results to be read out through the        tation difficulty. In addition, the data width of self-test logic of
I°C interface. Certain embodiments described herein present              the memory module will be limited to the data width of the
a self-testing memory module that allows a test function to be           AMB (e.g., to the data width of the self-test logic imple
configured, controlled, and/or executed without Substantial         55   mented on the AMB, to the number of available ports on the
system memory controller involvement. Some embodiments                   AMB, etc.). As such, implementing memory module test
present a self-testing memory module that can be tested with             logic on an AMB is not flexible (e.g., to changes in the data
out any external test equipment. For example, certain                    width of the memory module) and generally supports only
embodiments present a self-testing memory module that can                memory modules having certain predetermined, fixed data
be tested without any system driven test procedure. Various         60   widths.
embodiments described herein present a self-testing memory                 Finally, in most cases, since an ASIC cannot be repaired,
module that can be self-tested at a target system speed. Cer             the ASIC MBIST is generally only capable of detecting and
tain embodiments described herein present a self-testing                 reporting the pass/fail status of memory tests. For memory
memory module that can generate data (DQ) and data-strobe                module test results, on the other hand, it is generally advan
(DQS) signals with wave characteristics that resemble the           65   tageous to include both addresses of the memory locations
wave characteristics of DQ and DQS signals from a system                 where failures occur and the data patterns that were read back
memory controller.                                                       from the failed memory locations. This type of reporting can
        Case 6:20-cv-00194-ADA Document 92-2 Filed 02/23/21 Page 11 of 17


                                                      US 8,359,501 B1
                                5                                                                      6
help to facilitate the repair of the memory module by, for              18. Moreover, in the test mode, each of the data handlers 30
example, allowing for the identification and replacement of             write the data generated by the data handler 30 to the corre
failed components.                                                      sponding plurality of data ports by selectively inputting data
   FIG. 1 is a block diagram of an example self-testing                 signals to the data ports of the plurality of memory devices 18.
memory module 10 in accordance with certain embodiments                 The data module 28 and/or the control module 22 of certain
described herein. The memory module 10 includes a printed               embodiments are configured to test the plurality of memory
circuit board 12 configured to be operatively coupled to a              devices 18 at the normal operating speed of the memory
memory controller 14 of a computer system 16. The memory                devices 20. For example, the data module 28 and/or the con
module 10 further includes a plurality of memory devices 18             trol module 22 are configured to provide memory signals
on the printed circuit board (PCB) 12, each memory device 20       10   (e.g., data, address and control signals) according the operat
of the plurality of memory devices 18 comprising data,                  ing specification of the memory devices 20. In some embodi
address, and control ports. The memory module 10 comprises              ments, the control module 22 and the data module 28 produce
a control module 22 configured to generate address and con              memory addresses, control and/or data signals according to
trol signals 24 for testing the memory devices 18. The                  the JEDEC standard memory protocol. In some embodi
memory module 10 also includes a data module 28 compris            15   ments, for example, the control module 22 and the data mod
ing a plurality of data handlers 30. Each data handler 30 is            ule 28 generate the memory interface signals with proper
operable independently from each of the other data handlers             edge relationships based on the JEDEC standard. In certain
30 of the plurality of data handlers 28 and is operatively              embodiments, the test speed, for example, may be defined by
coupled to a corresponding plurality of the data ports of one or        the speed of the clock (e.g., the system clock). The address
more of the plurality of memory devices 18. For example,                sequences and/or the data patterns of certain embodiments
each of the data handlers 30 may be operatively coupled to              may be programmable either through the IC interface or they
(e.g., logically and/or electrically coupled to) the correspond         may be defaulted to pre-defined values.
ing plurality of data ports. Each data handler 30 is further               In certain embodiments, data module 28 is configured to
configured to generate data for writing to the corresponding            generate data signals with programmable slew rates and/or
plurality of data ports. The memory module 10 may further          25   with variable peak values. In one embodiment, for example,
include an IC interface 15 in certain embodiments.                      the data module 28 is also able to generate data (DQ) and
   As described more fully below, in certain embodiments the            data-strobe (DQS) signals with programmable slew rates and
data module 28 generates test data patterns to write to the             programmable peak values so that the characteristics of the
plurality of memory devices 18 of the memory module 12 and              signals generated by the data module 28 generally correspond
checks the data patterns read or received back from the plu        30   to the characteristics DQ and DQS signals generated by the
rality of memory devices 18 for agreement with correspond               system memory controller 14.
ing data patterns that are expected to be read back from the               In some embodiments, the data module 28 and/or the con
plurality of memory devices 18. For example, in one embodi              trol module 22 are configured to test the plurality of memory
ment, the data module 28 generates cyclic patterns to write to          devices 18 under non-normal conditions. For example, the
the plurality of memory devices 18. In some embodiments,           35   data module 28 and/or control module 22 may be configured
the data module 18 also isolates the data path from the system          to provide signals having frequencies which are higher or
board of the computer system 16 to the plurality of memory              lower than the normal operating frequencies of the memory
devices 18 while the memory module 10 is not accessed by                devices 20.
the computer system 16. For example, the data module 28                    In certain embodiments, the memory module 10 has a
may isolate the data path from the system board to the plu         40   memory capacity of 512-MB, 1-GB, 2-GB, 4-GB, or 8-GE.
rality of memory devices 18 when the memory module 10 is                Other memory capacities are also compatible with certain
in a self-testing mode. The control module 22 may include,              embodiments described herein. In addition, memory modules
for example, a dual input register (e.g., the memory device             100 having widths of 4 bytes, 8 bytes, 16 bytes, 32 bytes, or 32
controller 32 described more fully below) for registering               bits, 64 bits, 128 bits, 256 bits, as well as other widths (in
address and control signals coming from either self-testing        45   bytes or in bits), are compatible with embodiments described
logic (e.g., from the test controller 36 described more fully           herein. In certain embodiments, the PCB 12 has an industry
below) or from the memory controller 14 on the system board.            standard form factor. For example, the PCB 12 can have a low
In some embodiments, during testing, the control module 22              profile (LP) form factor with a height of 30 millimeters and a
generates address and control signals 24 associated with                width of 133.35 millimeters. In certain other embodiments,
memory locations to be tested and the data module 28 gener         50   the PCB 12 has a very high profile (VHP) form factor with a
ates corresponding test data patterns and provides them to the          height of 50 millimeters or more. In certain other embodi
appropriate memory devices 20. For example, the data mod                ments, the PCB 12 has a very low profile (VLP) form factor
ule 28 may receive a write command from the control module              with a height of 18.3 millimeters. Other form factors includ
22 and provide data to be written to certain locations in the           ing, but not limited to, small-outline (SO-DIMM), unbuffered
memory devices 20 during a write operation. The data module        55   (UDIMM), registered (RDIMM), fully-buffered (FBDIMM),
28 may then receive a read command to read back the data                mini-DIMM, mini-RDIMM, VLP mini-DIMM, micro
from those locations and check the read data for agreement              DIMM, and SRAM DIMM are also compatible with certain
with the expected data. If there is a mismatch between the              embodiments described herein. For example, in other
read data and the expected data, the data module 28 may, for            embodiments, certain non-DIMM form factors are possible
example, store the failure information (e.g., the failed data      60   Such as, for example, single in-line memory module (SIMM),
word) and inform the control module 22 about the failure. The           multi-media card (MMC), and small computer system inter
control module may save the address of the memory location              face (SCSI).
where the failure occurred.                                               In certain embodiments, the plurality of memory devices
  In certain embodiments, the memory module 10 is config                18 of the memory module 10 may be arranged as ranks, each
ured to be operated in a test mode in which the control module     65   rank of memory generally having a bit width. In certain
22 selectively inputs the address and control signals to the            embodiments, each rank may comprise an independent set of
address and control ports of the plurality of memory devices            memory devices 20 of the plurality of memory devices 18that
        Case 6:20-cv-00194-ADA Document 92-2 Filed 02/23/21 Page 12 of 17


                                                      US 8,359,501 B1
                               7                                                                      8
can be accessed by the memory controller 14 to access the full           volatile and non-volatile memory devices 20. For example,
bit-width of the memory bus of the memory module 10. For                 the plurality of memory devices 18 may include one or more
example, a memory module 10 in which each rank of the                    of DRAM, SRAM, and/or flash memory devices in some
memory module is 64 bits wide is described as having an “x               embodiments.
64' organization. Similarly, a memory module 10 having                      Each data handler 30 is operable independently from each
72-bit-wide ranks is described as having an "x 72’ organiza              of the other data handlers 30 of the plurality of data handlers
tion. The number of memory devices 20 and corresponding                  28. For example, each data handler 30 is configured to write
memory capacity of a memory module 10 can be increased by                to and/or read from the corresponding plurality of data ports
increasing the number of memory devices 20 per rank or by                of one or more of the memory devices 20 without being in
increasing the number of ranks. For example, a memory               10   communication any of the other data handlers 30 or other data
module with four ranks with each rank having N 512-MB                    ports of the memory devices 20. As such, each data handler 30
memory devices 20 has double the memory capacity of a                    can be used to generally independently test a portion of the
memory module with two ranks with each rank having N                     memory space of the memory module 10. For example, each
512-MB memory devices 20 and four times the memory                       data handler 30 may be used to independently test one
capacity of a memory module with one rank with each rank            15   memory device 20 of the memory module 10. In such a
having N512-MB memory devices 20. During operation, the                  configuration, the corresponding plurality of data ports of
ranks of a memory module 10 may be selected or activated by              each data handler 30 may comprise each data port of the
control signals that are received from a component of the                corresponding memory device 20. In other embodiments,
system (e.g., a system memory controller 14 or a local                   each data handler 30 may be used to test a segment of one
memory controller of the memory module 10). Examples of                  memory device 20, more than one memory device 20, seg
Such control signals include, but are not limited to, rank-select        ments more than one memory device 20, or any combination
signals, also called chip-select signals. In certain other               or sub-combination thereof. Because each of the data han
embodiments, the memory module 10 comprises only one                     dlers 30 is operable independently of each of the other data
rank of memory devices 20.                                               handlers 30, the data handlers 30 are generally modular. As
   As discussed, the PCB 12 may include at least one connec         25   Such, modifications in the configuration of the memory mod
tor (not shown) configured to operatively couple the memory              ule 10 (e.g., changes in the bit-width of the memory bus,
module 10 to the memory controller 14 of the computer                    changes in the number of memory devices 20, etc.) may be
system 16. The computer system 16 may include a host com                 less complicated to accommodate than in other types of self
puter system. For example, the memory module is electrically             testing memory modules 10. For example, where a new
coupled, logically coupled, or both, with the memory control        30   memory device 20 or set of memory devices 20 is added to the
ler 14. Examples of host computer systems 108 include, but               memory module 10, the change may be generally accommo
are not limited to, blade servers. 1U servers, personal com              dated by adding a corresponding data handler30. The change
puters (PCs), data storage systems and other applications in             may be accommodated without having to implement a major
which space is constrained or limited. The memory controller             reorganization of the memory module 10 or the self-testing
14 may comprise a disk controller of the computer system 16.        35   logic of the memory module 10, for example.
for example. The memory controller 14 may be mounted on a                   Each data handler 30 is further configured to generate data
system board of the host computer 16. The connector can                  for writing to the corresponding plurality of data ports. FIG.
comprise a plurality of edge connections which fit into a                2 is a block diagram of an example self-testing memory
corresponding slot connector of the host system 16. The con              module 10 including eight memory devices 20 (e.g., memory
nector of certain embodiments provides a conduit for power          40   devices 40a-40h) and a data module 28 comprising eight data
Voltage as well as data, address, and control signals between            handlers 30 (e.g., data handlers 30a-30h) in accordance with
the memory module 10 and the host system 16. For example,                certain embodiments described herein. Each of the memory
the connector can comprise a standard DDR2, DDR3, and                    devices 20 includes an eight bit output data word and eight
other future generation edge connectors. Additionally, in cer            corresponding data ports. In addition, the system memory bus
tain embodiments, more than one memory module 10 is                 45   50 between the memory controller 14 and the example
coupled to the host system 16.                                           memory module 10 is 64 bits wide and each of the data
   The plurality of memory devices 18 on the PCB 12 may                  handlers 30 receives an eight bit segment of the system
include one or more Volatile memory components. For                      memory bus 50. Each of the data handlers 30 is operatively
example, the plurality of memory devices 18 of certain                   coupled to a corresponding plurality of data ports 21 of a
embodiments comprises two or more dynamic random-ac                 50   corresponding one of the memory devices 20. AS Such, the
cess memory (DRAM) elements 20. Types of DRAM devices                    data handlers 30 may be operatively coupled (e.g., electri
20 compatible with certain embodiments described herein                  cally and/or logically coupled or connected) to the eight data
include, but are not limited to, DDR, DDR2, DDR3, and                    ports 21 of one of the corresponding memory devices 20. For
synchronous DRAM (SDRAM). The memory devices 18                          example, the data handler 30a may be operatively coupled to
may comprise other types of memory elements such as static          55   the eight data ports 21 of the memory device 4.0a of FIG. 2.
random-access memory (SRAM). In addition, volatile                          The configuration shown in FIG. 2 is for the purposes of
memory devices 20 having bit widths of 4, 8, 16, 32, as well             illustration and is not intended to be limiting. For example,
as other bit widths, are compatible with certain embodiments             while the example memory module 10 of FIG. 2 includes an
described herein. Memory devices 20 compatible with certain              equal number of memory devices 20 and data handlers 30,
embodiments described herein have packaging which                   60   other configurations are possible. In some configurations
include, but are not limited to, thin Small-outline package              there are more memory devices 20 than data handlers 30 or
(TSOP), ball-grid-array (BGA), fine-pitch BGA (FBGA),                    vice versa. Moreover, the one or more data handlers 30 may
micro-BGA (LBGA), mini-BGA (mEBGA), and chip-scale                       be operatively coupled to a subset of the data ports 21 of one
packaging (CSP). The plurality of memory devices 18 may                  the memory devices 20 instead of all of the data ports 21 of
further include one or more non-volatile memory devices 20,         65   one of the memory devices 20. In other embodiments, one or
Such as, for example, flash memories. The plurality of                   more data handlers 30 may be operatively coupled to a subset
memory devices 18 of certain embodiments may include both                or all of the data ports 21 of more than one of the memory
        Case 6:20-cv-00194-ADA Document 92-2 Filed 02/23/21 Page 13 of 17


                                                      US 8,359,501 B1
                              9                                                                      10
devices 20. For example, in one embodiment, each of the data               The data module 28 and the subcomponents thereof (e.g.,
handlers 30 are operatively coupled to all of the data ports of          the data handlers 30) may be in communication with one or
two memory devices 20.                                                   more of the memory devices 20, the control module 22, and
   In certain embodiments, the plurality of data handlers 28             the memory controller 14. In certain embodiments, the data
comprises at least two physically separate components                    module 28 comprises a plurality of data handlers 30. In other
mounted on the PCB 12. For example, the plurality of data                embodiments the data module 28 includes at least one data
handlers 28 may include at least two physically separate                 handler 30. Each of the data handlers 30 of certain embodi
integrated circuit packages. The physically separate inte                ments comprises a Switch 44. For example, the Switch 44 may
grated circuit packages are mounted on different portions of             include a data multiplexer/demultiplexer (“data muX/de
the PCB 12 in some embodiments. For example, each of the            10   mux'). The switch 44 may provide a bi-directional data mul
eight data handlers 30a-30h shown in FIG. 2 may include                  tiplexer function. In certain embodiments, the switch 44 is
physically separate integrated circuit packages mounted on               configured to selectively input to the corresponding plurality
                                                                         of data ports either data signals 48 from the system memory
different portions of the PCB12. While eight data handlers 30            controller 14 or data signals 50 from the data handler logic
are shown in FIG. 2, other numbers of data handlers 30 are          15   element 46. The switch 44 of certain embodiments may fur
possible including fewer or more than eight.                             ther be configured to receive data signals 52 (e.g., during a
   In certain embodiments, each of the plurality of data han             read operation) from the plurality of memory devices 18 and
dlers 30 is positioned on the PCB 12 proximate to the corre              to propagate the data signals 52 to the data handler logic
sponding plurality of data ports. For example, each data han             element 46 and/or the memory controller 14. In some
dler 30 of certain embodiments is positioned closer to the               embodiments, for example, the switch 44 selectively inputs
corresponding plurality of data ports 21 than the data handler           the data signals 48 to be written to the plurality of memory
30 is to the other data ports 21 of the plurality of memory              devices 18 from the system memory controller 14 when the
devices 18. For example, the data handler 30a is positioned              memory module 10 is a normal (non-test mode) mode and,
closer to the corresponding plurality of data ports 21 of the            alternatively, inputs the data signals 50 from the data handler
memory device 4.0a than to the other data ports 21 of the other     25   logic element 46 during a test mode. While the switch 44 is
memory devices 40b-40h.                                                  shown as being included in the data handler30 in the example
   FIG. 3 is a block diagram an example data module 28 and               of FIG. 3, other configurations are possible. For example, in
an example control module 22 in accordance with certain                  other embodiments the switch 44 may be logically and/or
embodiments described herein. The control module 22 can be               physically separated from the data handler module 28 and/or
configured to generate address and control signals 24 for           30   the data handlers 30.
testing the plurality of memory devices 18. In some embodi                  Each of the data handlers 30 of certain embodiments fur
ments, the control module 22 includes a control mixer ele                ther includes a data handler logic element 46. The data han
ment 32. The control mixer element 32 may include a                      dler logic element 46 of certain embodiments comprises a
memory device controller 34 (e.g., a DRAM controller) and a              data generation element 54 and a verification element 56. The
test controller 36. In certain embodiments, the control mixer       35   data generation element 54 may be configured to generate
element 32 generally controls the address and the control                data signals (e.g., patterns of data signals) for writing to the
signals for the self-testing function.                                   corresponding plurality of data ports, for example. The data
   In certain embodiments, the memory device controller 34               signals and/or patterns of data signals may be based on infor
generally pre-processes address and control information                  mation (e.g., programming or configuration information) the
before it sends the information to a register 40. In one embodi     40   data handler logic element 46 receives from the control mod
ment, the memory device controller 34 receives signals 38                ule 22, for example. The data may be cyclic data in some
(e.g., address and control signals) from the system memory               embodiments or non-cyclic data in other embodiments. For
controller 14 and signals 42 (e.g., address and controls sig             example, the cyclic data may comprise at least one predeter
nals) from the test controller 36. The control module 22 of              mined pattern of data which repeats or is cycled two or more
certain embodiments is configured to selectively input to the       45   times. In various embodiments, the data comprises one or
address and control ports of the plurality memory devices 18             more incrementing patterns or decrementing patterns, for
either the address and control signals 38 from the system                example. In other embodiments, the data comprises a pattern
memory controller 14 or the address and control signals 42               which alternates each bit on successive memory writes. For
from the control module 22 (e.g., from the test controller 36).          example, a memory write comprising one or more hexadeci
For example, the memory device controller 34 may send               50   mal 'A' characters (each corresponding to a four-bit binary
either the signals 38 from the system memory controller 14 or,           word of “1010) may be followed by a memory write com
alternatively, the signals 42 from the test controller 36, to the        prising one or more hexadecimal '5' characters (each corre
register 40 depending on whether the memory module 10 is in              sponding to a four-bit binary word of "0101). The data may
normal (non-test) mode or in a test mode, respectively. In one           be generated in a variety of ways. In one embodiment, the data
embodiment, the memory device controller 34 generates the           55   is generated based on a current write address value. For
address and control signals for memory device (e.g., DRAM                example, in one example configuration, on a first write cycle,
device) operations. The test controller 36 controls the genera           hexadecimal 'A's' are generated and written to even address
tion of the address and control signal sequences to be used              locations and hexadecimal “5’s” are generated and written to
during the self-testing operation of the memory module 10                odd address locations, and on a second write cycle, “5’s are
and also communicates with the data module 28. The control          60   written to even addresses and 'A's' are written to odd
module 22 may be implemented in the control register of the              addresses, and this pattern repeats in Subsequent cycles. The
memory module 10 in certain embodiments. In various                      data may be generated based previously written data (e.g.,
embodiments, the control module 22 includes discrete logic,              inverting each of the bits of a previously written data word) in
one or more application-specific integrated circuit (ASICs),             Some embodiments. In general, any manner of generating a
one or more microprocessors, one or more field-program              65   cyclic or otherwise deterministic data pattern may be com
mable gate arrays (FPGAs), or one or more computer-pro                   patible with embodiments described herein. In other embodi
grammable logic device (CPLDs).                                          ments, random or pseudorandom data may be generated and
         Case 6:20-cv-00194-ADA Document 92-2 Filed 02/23/21 Page 14 of 17


                                                      US 8,359,501 B1
                             11                                                                        12
written to the corresponding plurality of data ports. For               written to all N memory locations. The verification element
example, a linear feedback shift register (LFSR) may be used            56 of the example embodiment then calculates the compari
in some embodiments. In addition, the data patterns may be              son databased on the cyclic data written to the corresponding
programmable. For example, the data patterns may be pro                 plurality of data ports. For example, the verification element
grammable based on information received by the data gen                 56 calculates a comparison word including one or more
eration element 54 from the memory controller 14 (e.g.,                 “A’s”, “5s, and A’s.” respectively, to be compared to the
through the control module 22), or from the control module              data read from the first, second, and third address locations
22.                                                                     based on the cyclic data (e.g., based on the known cycle of the
   The plurality of data handlers 30 are further configured to          data). In some embodiments, the comparison data is calcu
read data from the corresponding plurality of data ports. For      10   lated based on a current read address.
example, the verification element 56 may be configured to                 In certain embodiments, data associated with failures in the
receive data from the corresponding plurality of data ports             operation of the plurality of memory devices 18 are stored in
(e.g., through the Switch 44 during a test mode). The verifi            the data module 28. For example, data read from the corre
cation element 56 may further be configured to check for                sponding plurality of data ports which do not correspond to
failures in the operation of the plurality memory devices 18       15   (e.g., match) the comparison data calculated by the verifica
by Verifying that data read from the corresponding plurality of         tion element 56 may be stored in the data module. Moreover,
data ports corresponds to the data generated by the data han            in some embodiments, memory addresses associated with the
dler 30 and written to the corresponding plurality of data              failures in the operation of the plurality of memory devices 18
ports.                                                                  are stored in the control module 22. For example, the data
  In certain embodiments, the verification element 56 is con            handler 30 may communicate data failures (e.g., when data
figured to perform the verification without storing a copy of           read from the corresponding plurality of data ports does not
the data written to the corresponding plurality of data ports or        correspond to calculated comparison data) to the control
accessing a stored copy beyond the data read from the plural            module 22 which may then store the addresses corresponding
ity of memory devices 18. For example, the verification ele             to the data failure. In certain embodiments, the memory mod
ment 56 does not store or access a copy of the data that is        25   ule 12 is configured to report failures (e.g., the failed data, the
written to the corresponding plurality of data ports except for         address corresponding to the memory location of the failed
the data stored and read back from the plurality of memory              data, and/or expected data) via the IC interface 15 to the
devices 18. As such, the memory module 10 of certain                    memory controller 14. In addition, in certain embodiments
embodiments advantageously does not require separate                    the test controller 36 and/or the data handlers 30 may be
memory for storing duplicate copies of test data that is written   30   updated through the IC interface 15 with new data patterns
to the plurality of memory devices 18 for later comparison.             and/or with alternative memory access sequences to conduct
For example, the verification element 56 may calculate com              AC tests (e.g., tests of the power, current, I/O speed, etc.).
parison data and may compares the comparison data to the                  In various embodiments, the components of the data mod
data read from the corresponding plurality of data ports. In            ule 28 (e.g., the switch 44, the data handlers 30, the data
certain embodiments, the comparison data comprises data            35   handler logic element 46, the data generation element 54,
which expresses the data or values expected to be received              and/or verification element 56) may include discrete logic,
from the plurality of memory devices 18 if the write, store,            one or more application-specific integrated circuits (ASICs)
and read processes of the data using the data module 28 and             one or more microprocessors, one or more field-program
the plurality of memory devices 18 are performed correctly or           mable gate arrays (FPGAs), or one or more computer-pro
as expected. The calculation may be performed simulta              40   grammable logic devices (CPLDs). Additionally, one or more
neously or Substantially simultaneously with receiving the              of the various functional blocks (e.g., the switch 44) of the
data read from the corresponding plurality of data ports in             data module 28 of FIG. 3 may not be included. In some
certain embodiments. In other embodiments, the calculation              embodiments, additional functional blocks may be included.
is performed either before or after receiving the data. Other           Moreover, some of the functional blocks are described as
configurations are possible. For example, in one embodiment,       45   separate functional blocks for illustration purposes and may
the verification element 56 does store a separate copy of the           comprise one physical component. For example, in one
data written to the corresponding plurality of data ports upon          embodiment, each of the data handlers 30 and the correspond
writing the data and compares the separate copy to the read             ing Switch 44, data generation element 54, and Verification
data received from the plurality of memory devices 18.                  element 56 comprise one physical component (e.g., are
  The verification element 56 of certain embodiments calcu         50   included in one integrated circuit package). In another
lates the comparison data based on the cyclic data. For                 embodiment, the data module 28 comprises one physical
example, in one embodiment, the verification element 56                 component.
calculates the comparison data in Substantially the same man               Referring again to FIG.1, a self-testing memory module 10
ner that the data generation element 54 generates the data as           of certain embodiments comprises a printed circuit board
described above (e.g., based on a current write address, using     55   (PCB) 12 and is configured to be operatively coupled to a
an LFSR, etc.). As such, the comparison data of certain                 memory controller 14 of a computer system 16. The memory
embodiments is substantially a repeat of the data written. In           module 10 further includes a plurality of memory devices 18
one example embodiment, the data handler 30 is configured               on the printed circuit board 12 where each memory device 20
(e.g., is programmed by the control module 22) to write an              of the plurality of memory devices 18 comprising data,
alternating series of 'A's' and “5’s to the data ports of the      60   address, and control ports. The memory module 10 further
corresponding plurality of data ports as described herein. For          comprises a control module 22 configured to generate address
example, the data handler 30 may be configured to write one             and control signals for testing the plurality of memory devices
or more 'A's' to the first address location of an N-word                18. In certain embodiments, the memory module 10 further
memory device 20 including the corresponding plurality of               comprises a data module 28 comprising at least one data
data ports. The data handler 30 may then write one or more         65   handler 30 and operatively coupled to a corresponding plu
“5’s' to the second address location, one or more 'A's' to the          rality of the data ports of one or more of the memory devices
third address location and so on until the data handler 30 has          20. The data handler 30 is configured to generate cyclic data
         Case 6:20-cv-00194-ADA Document 92-2 Filed 02/23/21 Page 15 of 17


                                                        US 8,359,501 B1
                             13                                                                          14
for writing to the corresponding plurality of data ports. In               example, the tester may comprise an ATM tester, a server, a
certain embodiments, there may be one data handler 30, for                 specialized tester. The tester may ready the data handlers 30
example. In other embodiments, there may be more than one                  and the control mixer through the IC interface 15 or through
data handler 30. The elements of the memory module 10 may                  the control signals 38, for example. For example, the data
be compatible with any of the embodiments described herein.                handlers 30 are configured to input data generated by the data
   FIG. 4 is a flowchart of an example method 70 of self                   handlers 30 to the corresponding plurality of data ports of the
testing a memory module 10 in accordance with certain                      plurality of memory devices 18 and the control mixer 32 is
embodiments described herein. While the method 70 is                       configured to input address and control signals from the test
described herein by reference to the memory module 10,                     controller 36 to the plurality of memory devices 18. At opera
other memory modules, electronic systems or Subsystems,               10   tional block 113 the test controller 36 updates each of the data
and/or circuits are also compatible with the embodiments                   handlers 30 (e.g., with new data patterns, write signal char
described herein. The method 70 of certain embodiments                     acteristics, etc.).
comprises providing a self-testing memory module 10 at                        In one embodiment, the input signal on a pin (e.g., a parity
operational block 72. The memory module 10 may comprise                    in pin) of the memory module 10 is asserted or toggled (e.g.,
a printed circuit board (PCB) 12 configured to be operatively         15   by the memory controller 14). For example, if the parity-in
coupled to a memory controller 14 of a computer system 16.                 signal (“Par-in”) is un-asserted (e.g., set to a “low” value), it
The memory module 10 may further comprise a plurality of                   is asserted (e.g., set to a “high value) and held in the asserted
memory devices 18 on the printed circuit board 12. Each                    state. Alternatively, if the parity-in signal is already in the
memory device 20 of the plurality of memory devices 18 may                 asserted State, it may be toggled and then held in the asserted
comprise data, address, and control ports. The memory mod                  state. The memory module 10 executes the test mode (e.g.,
ule 10 may comprise a control module 22 configured togen                   writes and reads test data patterns) at operational block 114.
erate address and control signals for testing the plurality of             The memory module 10 continues executing the test mode at
memory devices 18. The memory module 10 may further                        operational block 114 until the self-test is complete or until
comprise a data module 28 comprising a plurality of data                   the memory module 10 detects a certain number of memory
handlers 30. In certain embodiments, the data module 28               25   failures such that a failure count exceeds a preset number.
comprises at least one data handler 30. Each data handler 30                  If the failure count exceeds the preset number, the memory
of certain embodiments is operable independently from each                 module 10 enters operational block 115 and "errors out of
of the other data handlers 30 of the plurality of data handlers            the test mode. If the self-test is completed at operational block
28 and is operatively coupled to a corresponding plurality of              114 and the failure count does not exceed the preset number,
the data ports. At operational block 74, the method 70 further        30   the memory module 10 enters operational block 115. At
comprises generating, by each of the data handlers 30, data                operational block 115, the memory module 10 sends out a test
for writing to the corresponding plurality of data ports.                  completion indication signal (e.g., through the test controller
   FIG. 5 is a flow diagram 100 illustrating self-testing opera            36 to the memory controller 14). At operational block 116, the
tion of an example self-testing memory module 10 in accor                  fail status of the test may be read out through, for example, the
dance with certain embodiments described herein. At opera             35   I°C interface 15. For example, one or more address values
tional block 110 the memory module 10 enters an idle state                 associated with failed memory locations, and/or the data read
after power up or, in Some embodiments, when the memory                    from those locations, and/or expected data may be read. In
board of the computer system 16 is connected to a mother                   other cases, where the test fails, the memory module 10 may
board or to a test board. In one embodiment, at operational                report the failure to the memory controller 14 through any
block 110, the contents of the register 40 are undefined and          40   available signal (e.g., bidirectional data or data strobe signal)
the controllers (e.g., the test controller 36 and the memory               between the memory module 10 and the memory controller
device controller 34) are in unknown state. After power up,                14.
the memory module 10 is reset (e.g., a reset command is                       In some embodiments, the memory module 10 is generally
executed) at operational block 111. At operational block 111,              interruptible. For example, the memory module 10 may exit
the logic of the data handler30 (e.g., data generation element        45   the self-test and return to operational block 110 if the signal
54 and/or verification element 56) and the logic of the control            going into the parity-in pin is, for example, de-asserted or
mixer 32 are set to default values and/or states. For example,             removed at operational block 155. In other embodiments, the
the memory module 10 may default to a non-test mode (e.g.,                 interrupt signal or condition may be different and may not be
normal operational mode) and the Switches 44 of the data                   a parity-in signal. For example, in one embodiment, the
handlers 30 and the memory device controller 34 are not               50   memory module 10 may exit the self-test and return to opera
configured in a test mode. At operational block 112, the test              tional block 110 if a timer having a pre-determined count
mode is configured. For example, the computer system 16                    expires. When the self-testing is interrupted, the memory
(e.g., through the memory controller 14) may configure the                 module 10 will return to operational block 110 and the bit
test mode. The configuration may be through the IC interface               failure information in the control mixer 32 and the data han
15, for example, and may include configuring the test con             55   dler 30 becomes invalid.
troller 36 for test mode. For example, configuring the test                   FIG. 6 is a flow diagram 200 illustrating the operation of an
mode may include Switching (e.g., by configuring the test                  example self-testing memory module 10 in accordance with
controller 36) the mode of the memory module 10 from a                     certain embodiments described herein. For example, one or
normal operation mode to the test mode.                                    more of the operational blocks of the flow diagram 200 of
   At operational block 113, the test mode is initiated. Initi        60   FIG. 6 may correspond to one or more of the operational
ating the test mode may comprise configuring a particular test             blocks of FIG. 5. At operational block 210, the memory
case (e.g., particular test data or data patterns, particular write        module 10 may be generally inactive. For example, the testing
and/or read address sequences, etc.). The initiation may be                logic (e.g., the control module 22 and/or the data module 28)
achieved by activating the test controller 36 to initiate the test         may be generally inactive and the memory module 10 may
mode. For example, at operational block 113, the data han             65   default to a functional (e.g., non-test) mode. In certain
dlers 30 and the control mixer 32 are readied (e.g., via a tester)         embodiments, the memory module 10 executes one or more
beginning the self-testing of the memory module 10. For                    tasks which configure the self-test mode of the self-testing
         Case 6:20-cv-00194-ADA Document 92-2 Filed 02/23/21 Page 16 of 17


                                                         US 8,359,501 B1
                                15                                                                      16
memory module using an IC interface 15. For example, the                    read data may be stored using the test controller 32. For
memory module 200 may configure the test controller 36                      example, in one embodiment, the test controller 32 stores the
through the IC interface 15 (e.g., as described with respect to             failed read data, expected data, and the addresses of the
FIG. 5). In other embodiments, the test mode is configured                  memory locations associated with the failed read data at
using the control signals 38. For example, the test mode may                operational block 217. In some embodiments, the test con
be updated at operational block 211 in certain embodiments.                 troller 32 is generally inaccessible through the IC interface
In certain embodiments, updating the test mode comprises                    15 during self-test operation. For example, the test controller
programming the test controller 36 with test configuration                  is inaccessible through the IC interface 15 until a test failure
information Such as test data patterns, test data sequences, test           occurs at operational block 217 or until the test completes at
failure conditions, etc. After updating the test mode at opera         10
                                                                            operational block 219. In some embodiments, when the test is
tional block 211, the test controller 36 may then be activated              complete, the test results can be read out of the memory
through the IC interface 15 (e.g., as described with respect to             module 10 (e.g., through the IC interface 15). In some cases,
FIG. 5) in certain embodiments. Alternatively, as shown, the                the test can be interrupted using the IC interface 15 or using
test controller 36 may be activated through the IC interface                the parity-in signal (e.g., by de-asserting the parity-in signal).
15 without first updating the test mode.                               15
    At operational block 212, the memory module test mode is                  Although certain preferred embodiments and examples are
ready for execution. In one embodiment, the input signal on a               discussed above, it is understood that the inventive subject
pin (e.g., a parity-in pin) of the memory module 10 is asserted             matter extends beyond the specifically disclosed embodi
or toggled (e.g., by the memory controller 14). For example,                ments to other alternative embodiments and/or uses of the
if the parity-in signal is low, it is asserted (e.g., set to a “high        invention and obvious modifications and equivalents thereof.
value) and held in the asserted state. Alternatively, if the                It is intended that the scope of the inventions disclosed herein
parity-in signal is already in the asserted State, it may be                should not be limited by the particular disclosed embodi
toggled and then held in the asserted State. At operational                 ments. Thus, for example, in any method or process disclosed
block 113, a set of status registers (e.g., one or more registers           herein, the acts or operations making up the method/process
of the control module 22 or the data module 28) are cleared.           25   may be performed in any suitable sequence and are not nec
    The memory module 200 generates address and data Sig                    essarily limited to any particular disclosed sequence. Various
nals for testing the plurality of memory devices 18 at opera                aspects and advantages of the embodiments have been
tional block 214. For example, the data generation elements                 described where appropriate. It is to be understood that not
54 of the data handlers 30 may generate the data for writing to             necessarily all Such aspects or advantages may be achieved in
the plurality of memory devices 18 as described herein. In             30   accordance with any particular embodiment. Thus, for
addition, the control module 22 may generate address and                    example, it should be recognized that the various embodi
control signals for testing the plurality of memory devices 18              ments may be carried out in a manner that achieves or opti
as described herein. At operational block 215, the memory                   mizes one advantage or group of advantages as taught herein
module 10 performs a burst write function. For example, in                  without necessarily achieving other aspects or advantages as
certain embodiments, the memory module 10 writes multiple              35   may be taught or Suggested herein.
memory locations in the memory module 10 that are to be
tested at operational block 215 in a relatively short amount of               What is claimed is:
time (or in a burst). In certain embodiments, the memory                       1. A memory system configured to be operatively coupled
module 10 can perform multiple write bursts at operational                  to a memory controller of a computer system, the memory
block 215. Next, at operational block 216, the memory mod              40   system comprising:
ule 10 performs a read & compare function. For example, in                     a plurality of memory chips;
certain embodiments, the memory module 10 reads back                           a plurality of data handlers configured to be operated inde
certain memory locations at operational block 216 that have                       pendently from one other, wherein one or more data
been written at operational block 215 and compares the val                        handlers of the plurality of data handlers are configured
ues with certain expected data. For example, a verification            45         to generate data for writing to a corresponding one or
element 56 of each of the data handlers 30 may calculate the                      more memory chips of the plurality of memory chips:
expected data and/or compare the values as described herein.                   a control circuit configured to generate address and control
In some embodiments, the memory module 200 reads from                             signals, wherein the memory system is configured to test
multiple memory locations in the memory module 10 in a                            the one or more memory chips using the address and
relatively short amount of time (or in a burst). In certain            50         control signals generated by the control circuit and using
embodiments, the memory module 10 can execute multiple                            the data generated by the one or more data handlers.
read bursts at operational block 216 as it compares the read                   2. The memory system of claim 1, wherein each of the one
data with expected data. In some embodiments, the memory                    or more memory chips comprises address and control ports
module 200 (e.g., the data handlers 30 of the memory module                 configured to receive the address and control signals gener
200) stores any failed read data and the associated expected           55   ated by the control circuit and data ports configured to receive
data at operational block 217. In some embodiments, the                     the data generated by the one or more data handlers.
memory module sends one or more failure indications to the                     3. The memory system of claim 2, wherein the one or more
memory controller 14 over one or more available signals                     data handlers are positioned closer to the data ports of the one
between memory module 10 and the memory controller 14.                      or more memory chips than to data ports of other memory
For example, the IC interface 15 or one or more bi-direc               60   chips of the plurality of memory chips.
tional data pins (e.g., one or more of the data pins 48) may be                4. The memory system of claim 1, wherein the memory
used.                                                                       system comprises at least two physically separate integrated
  The memory module 200 stores the addresses of the                         circuit packages, wherein each of the at least two physically
memory locations associated with the failed read data using                 separate integrated circuit packages comprises at least one
the test controller 32 at operational block 217. In other              65   data handler of the plurality of data handlers.
embodiments the failed read data, expected data, and the                       5. The memory system of claim 1, wherein the memory
addresses of the memory locations associated with the failed                system is configured to test the one or more memory chips by
        Case 6:20-cv-00194-ADA Document 92-2 Filed 02/23/21 Page 17 of 17


                                                      US 8,359,501 B1
                              17                                                                     18
writing the data generated by the one or more data handlers to          more memory chips by selectively inputting to the one or
one or more memory locations of the one or more memory                  more memory chips either data signals from the memory
chips.                                                                  controller of the computer system or data signals from the one
   6. The memory system of claim 5, wherein the one or more             or more circuits.
data handlers are further configured to receive data from the              15. The memory system of claim 1, wherein the control
one or more memory chips and to identify failures in the                circuit is further configured to selectively input to the address
operation of the one or more memory chips by Verifying that             and control ports of the one or more memory chips either the
data received from the one or more memory locations of the              address and control signals from the memory controller of the
one or more memory chips corresponds to the data generated              computer system or the address and control signals from the
                                                                   10   control circuit.
and written by the one or more data handlers to the one or                 16. A method of operating a memory system configured to
more memory locations of the one or more memory chips.                  be operatively coupled to a memory controller of a computer
   7. The memory system of claim 6, wherein the one or more             system, the memory system having a plurality of memory
data handlers are further configured to verify that the data            chips, the method comprising:
read from the one or more memory locations of the one or           15      operating a plurality of data handlers independently from
more memory chips corresponds to the data generated and                       one another to generate and transmit data to one or more
written by the one or more data handlers to the one or more                   memory locations of one or more memory chips of the
memory locations of the one or more memory chips without                      plurality of memory chips:
storing a copy of the data generated and written by the one or             operating a control circuit to generate address and control
more data handlers.
   8. The memory system of claim 6, wherein the one or more                   signals; and
data handlers are configured to calculate comparison data and              testing the one or more memory locations of the one or
to compare the comparison data to the data read from the one                  more memory chips using the address and control sig
or more memory locations of the one or more memory chips.                     nals generated by the control circuit and using the data
   9. The memory system of claim 5, wherein the control                       generated by the plurality of data handlers.
circuit is further configured to store memory addresses asso       25      17. The method of claim 16, further comprising:
ciated with failures in the operation of the one or more                   receiving, by the plurality of data handlers, data from the
memory locations of the one or more memory chips.                             one or more memory locations of the one or more
   10. The memory system of claim 5, wherein the memory                       memory chips; and
system is further configured to store data associated with                 verifying that the data received from the one or more
failures in the operation of the one or more memory locations
                                                                   30         memory locations of the one or more memory chips
of the one or more memory chips.                                              corresponds to the data transmitted to the one or more
   11. The memory system of claim 1, wherein the data gen                     memory locations of the one or more memory chips.
erated by the one or more data handlers for writing to the one             18. The method of claim 17, wherein said verifying is
or more memory chips comprises cyclic data.                             performed without storing a copy of the data transmitted to
   12. The memory system of claim 11, wherein the one or
                                                                   35   the one or more memory locations of the one or more memory
                                                                        chips.
more data handlers are further configured to calculate com                 19. The method of claim 17, wherein said verifying com
parison data based on the cyclic data and to compare the                prises:
comparison data to data read from the one or more memory                   calculating comparison data; and
locations of the one or more memory chips.                         40      comparing the comparison data to the data received from
   13. The memory system of claim 1, wherein the one or                       the one or more memory locations of the one or more
more data handlers are further configured to calculate com                    memory chips.
parison databased on a current read address and to compare                20. The method of claim 17, wherein the data transmitted to
the comparison data to data read from the one or more                   the one or more memory locations of the one or more memory
memory locations of the one or more memory chips.                  45   chips comprises cyclic data.
   14. The memory system of claim 1, wherein the one or
more circuits are further configured to write data to the one or                                k   k   k   k   k
